EXHIBIT 12 COLGATE-PALMOLIVE COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED DIVIDENDS (Dollars in Millions) (Unaudited) Nine Months Ended September 30, 2009 Earnings: Income before income taxes $ 2,565 Add: Interest on indebtedness and amortization of debt expense and discount or premium 64 Portion of rents representative of interest factor 46 Less: Income from equity investments (4 ) Income as adjusted $ 2,671 Fixed Charges: Interest on indebtedness and amortization of debt expense and discount or premium 64 Portion of rents representative of interest factor 46 Capitalized interest 8 Total fixed charges $ 118 Preferred Dividends: Dividends on Preference Stock $ 27 Ratio of earnings to fixed charges 22.6 Ratio of earnings to fixed charges and preferred dividends 18.4
